Exhibit 10.2

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
November __, 2017, and made effective as of January 1, 2017 (the “Effective
Date”), between CurAegis Technologies, Inc., a New York corporation (the
“Company”), and Richard A. Kaplan (“Executive”). All capitalized terms used but
not defined in this Amendment shall have the meanings set forth in the
Employment Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of October 4, 2010 (as amended by that certain Letter
Amendment to Employment Agreement, made as of March 24, 2016, by and between the
Company and the Executive, the “Employment Agreement”); and

 

WHEREAS, pursuant to Section 6.5 of the Employment Agreement, the Employment
Agreement may be amended in writing by the Company and the Executive.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment, intending to be
legally bound, agree as follows:

 

Section 1.     Amendment.

 

1.1     Section 3.5.   Section 3.5 of the Employment Agreement is hereby deleted
in its entirety and replaced, effective as of the Effective Date, with the
following:

 

“3.5  Expense Allowance Reimbursement and Auto Allowance. In addition to his
Base Compensation, Executive shall receive an expense allowance of not less than
$10,000 per annum, payable as spent. The Company shall promptly reimburse
Executive for all reasonable and documented expenses incurred by Executive in
connection with the performance of Executive’s duties hereunder in accordance
with its regular reimbursement policies as in effect from time to time. The
Company shall also pay Executive a monthly automobile allowance of $1,250.”

 

1.2      Except as otherwise specifically provided herein, all terms, provisions
and conditions of the Employment Agreement remain in full force and effect. To
the extent the terms, provisions or conditions of this Amendment and those of
the Employment Agreement are in conflict, the terms, provisions or conditions of
this Amendment shall supersede those of the Employment Agreement. This Amendment
shall be attached to and become a part of the Employment Agreement, and from and
after the date hereof, references to the Employment Agreement shall mean the
Employment Agreement as amended by this Amendment.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.     Miscellaneous.

 

2.1.      This Amendment contains the entire agreement and understanding among
the parties hereto concerning the subject matter herein and supersedes all prior
agreements, written or oral, concerning the subject matter herein and there are
no oral understandings, statements or stipulations bearing upon the effect of
this Amendment which have not been incorporated herein.

 

2.2      This Amendment may be executed simultaneously in one or more
counterparts, each one of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A signed copy of this
Amendment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Amendment.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Purchasers executing a signature page
hereto have executed this Amendment effective as of the Effective Date.

 

 

CURAEGIS TECHNOLOGIES, INC.

 

 

By: _____________________

Name: Kathleen A. Browne

Title: Chief Financial Officer

 

 

EXECUTIVE:

 

 

_______________________________

Richard A. Kaplan

 

 

3